Title: From John Adams to François Adriaan Van der Kemp, 3 September 1815
From: Adams, John
To: Van der Kemp, François Adriaan



Dear and highly respected Friend,
Quincy September 3. 1815

Your affecting favour of 16. Aug. is before me. The natural bent of my mind has the honour to resemble yours so much, that chymical physical and mathematical studies would have been the favourite Amusement, pursuit and Occupation of my Life, if I had been permitted to choose. But such Felicity has not been granted to me. Imperious Circumstances have driven me, to Metaphysicks to Theology, and what is no better and no worse, to Politicks and War. When a Boy, I read Ray, Derham and Nieuenteit; and I have never read any Thing since with more delight. You may smile when I tell you that at the same early age, I read in a poor English Translation, Fontenelles Plurality of Worlds. After this shall I tell you, that I have had personal Conversation with Dr Herschill, and seen his Astronomical Machinery, heard from his Lips his observations on the Heavens. Can it be supposed that I do not admire this Universe? And adore its Author? its Ruler? its Father? its Master? Its supream, almighty, all wise, and all benevolent Judge?
Cannot I say, as pathetically, as you do? “Alass! what avail me now this vain Knowledge of public Law, and that of my Country?” “What Profit do I reap from these unrelented Exertions?” And what Profit did Alexander, Cæsar, Hannibal, Frederick or Buonaparte, reap from theirs?
You have a Talent, at the Pathetick, which I could never equal, if I would; and which I never would equal, if I could. Who can read your excursion to Oneida Lake without Tears? I could give you histories too, of domestic seperations! But I forbear. “That Way, Madness lies.”!
In your pathetic lamentations over our departed Friend De Gyselaer I most cordially sympathise. Perkins and Lady, Everett and Tickenor, Eustis and his Everett are all gone to Holland with Sanguine Hopes of the Friendship of De Gyselaer. What a disappointment will they meet.!
But your endevours to do good will not be in vain. Neither your Letters nor mine will be lost.
You and I have experienced so many Vicissitudes in Life that We ought to recollect our Epictetus whom We read in our youth; We ought to recollect Socrates; Oh! Shall I dare to say, that We ought to recollect a greater Example, than Socrates, or even than Moses? A greater Example, than History furnishes, or human Imagination or invention ever conceived
John Adams